        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 1 of 22 Page ID #:718



                    1   NIALL P. McCARTHY (SBN 160175)
                        nmccarthy@cpmlegal.com
                    2   EMANUEL B. TOWNSEND (SBN 305373)
                        etownsend@cpmlegal.com
                    3   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    4   840 Malcolm Road
                        Burlingame, CA 94010
                    5   Telephone: (650) 697-6000           NOTE: CHANGES MADE BY THE COURT
                        Facsimile: (650) 697-0577
                    6
                        BRIAN S. KABATECK (SBN 152054)
                    7   bsk@kbklawyers.com
                        CHRISTOPHER B. NOYES (SBN 270094)
                    8   cn@kbklawyers.com
                        KATHERINE A. BRUCE (SBN 288694)
                    9   kb@kbklawyers.com
                        STEPHANIE E. CHARLIN (SBN 316543)
               10       sc@kbklawyers.com
                        KABATECK LLP
               11       633 West Fifth Street, Suite 3200
                        Los Angeles, CA 90071
               12       Telephone: (213) 217-5013
                        Facsimile: (213) 217-5010
               13
                        BRANDON C. FERNALD (SBN 222429)
               14       brandon@fernaldlawgroup.com
                        FERNALD     LAW GROUP
               15       510 W 6th Street, Suite 700
                        Los Angeles, CA 90014
               16       Telephone: (323) 410-0320
               17       Attorneys for Relator Charles Puhl
               18
                                       IN THE UNITED STATES DISTRICT COURT
               19
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
               20

               21       THE UNITED STATES OF                 Case No. 2:17-CV-08446-PSG-JPRx
                        AMERICA and THE STATE OF
               22       CALIFORNIA ex rel. CHARLES
                        PUHL,                                STIPULATED PROTECTIVE ORDER
               23
                                    Plaintiffs,
               24
                              v.
               25
                        TERUMO BCT, INC.;
               26       TERUMO CORPORATION;
                        TERUMO AMERICAS HOLDING,
               27       INC.;
                        HARVEST TECHNOLOGIES
               28       CORPORATION; and
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 2 of 22 Page ID #:719



                    1   HEALTH BENEFIT ADVOCATES,
                        INC.
                    2
                                   Defendants.
                    3

                    4

                    5

                    6

                    7

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 3 of 22 Page ID #:720



                    1                         STIPULATED PROTECTIVE ORDER
                    2   1.    PURPOSES, LIMITATIONS AND GOOD CAUSE
                    3         A.     PURPOSES AND LIMITATIONS
                    4         Disclosure and discovery activity in this action are likely to involve
                    5   production of confidential, proprietary, or private information for which special
                    6   protection from public disclosure and from use for any purpose other than
                    7   prosecuting and defending this litigation may be warranted. Accordingly, the Parties
                    8   hereby stipulate to and petition the Court to enter the following Stipulated Protective
                    9   Order (referred to herein as “Stipulated Protective Order,” “Protective Order,” or
               10       “Order”). The Parties acknowledge that this Order does not confer blanket
               11       protections on all disclosures or responses to discovery and that the protection it
               12       affords from public disclosure and use extends only to the limited information or
               13       items that are entitled to confidential treatment under the applicable legal principles.
               14       The Parties further acknowledge, as set forth in Section 12.3, below, that this
               15       Stipulated Protective Order does not entitle them to file confidential information
               16       under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
               17       the standards that will be applied when a Party seeks permission from the court to
               18       file material under seal.
               19             B.     GOOD CAUSE STATEMENT
               20             This action is likely to involve trade secrets, customer and pricing
               21       information, and other valuable research, development, commercial, financial,
               22       technical, and/or proprietary information for which special protection from public
               23       disclosure and from use for any purpose other than prosecution of this Action may
               24       be warranted. Such confidential and proprietary materials and information consist of,
               25       among other things, nonpublic and/or proprietary information regarding Bone
               26       Marrow Aspirate Concentrate (“BMAC”) and Platelet-Rich Plasma (“PRP”)
               27       procedures and other proprietary business practices, confidential business or
               28       financial information, competitively sensitive information regarding pricing and
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                           1
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 4 of 22 Page ID #:721



                    1   customers, nonpublic or proprietary operational reports and similar business
                    2   information, or other confidential research, development, or commercial information
                    3   (including information implicating privacy rights of third parties), information
                    4   otherwise generally unavailable to the public, or which may be privileged or
                    5   otherwise protected from disclosure by contract or under state or federal statutes,
                    6   court rules, case decisions, or common law.
                    7         The Parties further acknowledge that the information produced in discovery is
                    8   likely to involve Protected Health Information (“PHI”) as defined by the Health
                    9   Insurance Portability and Accountability Act (“HIPAA”), for which special
               10       protection from public disclosure and for any purpose other than prosecution of this
               11       action is warranted. The Parties agree to take all measures necessary to comply with
               12       the requirements of any applicable laws and regulations governing the privacy of
               13       personal and health information. Such measures include, but are not limited to, the
               14       development, implementation, maintenance, and use of appropriate administrative,
               15       technical, and physical safeguards, in compliance with applicable state and federal
               16       laws, to preserve the integrity, confidentiality, and availability of Protected Health
               17       Information (as defined below).
               18             Prejudice or harm to a Party or Non-Party may result if no protective order is
               19       granted. In particular, the privacy rights of Non-Party healthcare patients could be
               20       violated if any of the confidential information identified above is published for
               21       purposes outside those permitted in this Stipulated Protective Order. In addition,
               22       Defendants’ business interests would be undermined if their proprietary information
               23       is disclosed for purposes outside those permitted in this Stipulated Protective Order.
               24       All of this information is otherwise generally unavailable to the public.
               25       Accordingly, to expedite the flow of information, to facilitate the prompt resolution
               26       of disputes over confidentiality of discovery materials, to adequately protect
               27       information the Parties are entitled to keep confidential, to ensure that the Parties are
               28       permitted reasonable and necessary uses of such material in preparation for trial, to
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                             2
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 5 of 22 Page ID #:722



                    1   address the handling of such material at the end of the litigation, and serve the ends
                    2   of justice, a protective order for such information is justified in this matter. It is the
                    3   intent of the Parties that information will not be designated as confidential for
                    4   tactical reasons and that nothing be so designated without a good-faith belief that it
                    5   has been maintained in a confidential, non-public manner, and there is good cause
                    6   why it should not be part of the public record of this case.
                    7   2.    DEFINITIONS
                    8         2.1    Action: This pending federal lawsuit, captioned as United States of
                    9   America and the State of California ex rel. Charles Puhl vs. Terumo BCT, Inc., et
               10       al., Case No. 2:17-CV-08446-PSG-JPRx.
               11             2.2    Challenging Party: a Party or Non-Party that challenges the designation
               12       of information or items under this Order.
               13             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
               14       how it is generated, stored or maintained) or tangible things that qualify for
               15       protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
               16       Good Cause Statement.
               17             2.4    “Attorneys’ Eyes Only” Information or Items: Confidential information
               18       (regardless of how it is generated, stored or maintained) or tangible things that
               19       qualify for protection under Federal Rule of Civil Procedure 26(c)(1)(G) that is of a
               20       highly sensitive nature and that could be used by Plaintiff/Relator to the direct
               21       competitive detriment of the Producing Party or to a third party to whom the
               22       Producing Party owes a duty of confidentiality by agreement or operation of law.
               23             2.5    Counsel (without qualifier): Outside Counsel of Record and House
               24       Counsel (as well as their support staff).
               25             2.6    Designating Party: a Party or Non-Party that designates information or
               26       items that it produces in disclosures or in responses to discovery as
               27       “CONFIDENTIAL.”
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                                 3
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 6 of 22 Page ID #:723



                    1         2.7    Disclosure or Discovery Material: all items or information, regardless
                    2   of the medium or manner in which it is generated, stored, or maintained (including,
                    3   among other things, testimony, transcripts, and tangible things), that are produced or
                    4   generated in disclosures or responses to discovery in this matter.
                    5         2.8    Expert: a person with specialized knowledge or experience in a matter
                    6   pertinent to the litigation who has been retained by a Party or its Counsel to serve as
                    7   an expert witness or as a consultant in this action.
                    8         2.9    House Counsel: attorneys who are employees of a Party to this action.
                    9   House Counsel does not include Outside Counsel of Record or any other outside
               10       counsel.
               11             2.10 Non-Party: any natural person, partnership, corporation, association, or
               12       other legal entity not named as a Party to this action.
               13             2.11 Outside Counsel of Record: attorneys who are not employees of a
               14       Party to this action but are retained to represent or advise a Party to this action and
               15       have appeared in this action on behalf of that Party or are affiliated with a law firm
               16       which has appeared on behalf of that Party.
               17             2.12 Party: any Party to this action, including all of its officers, directors,
               18       employees, consultants, retained experts, and Outside Counsel of Record (and their
               19       support staffs).
               20             2.13 Producing Party: a Party or Non-Party that produces Disclosure or
               21       Discovery Material in this action.
               22             2.14 Professional Vendors: persons or entities that provide litigation support
               23       services (e.g., photocopying, videotaping, translating, preparing exhibits or
               24       demonstrations, and organizing, storing, or retrieving data in any form or medium)
               25       and their employees and subcontractors.
               26             2.15 Protected Health Information: The term “Protected Health Information”
               27       (“PHI”) specifically includes “protected health information” as defined in HIPAA,
               28       as well as “individually identifiable health information” as defined in 45 C.F.R.
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                              4
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 7 of 22 Page ID #:724



                    1   § 160.103, and “medical information” as defined by the California Confidentiality of
                    2   Medical Information Act, Civ. Code § 56.05(j). PHI includes, but is not limited to,
                    3   medical bills, claims forms, charge sheets, medical records, medical charts, test
                    4   results, notes, dictation, invoices, itemized billing statements, remittance advice
                    5   forms, explanations of benefits, audit letters, checks, notices, and requests. PHI also
                    6   includes all notes, summaries, compilations, extracts, abstracts, or oral
                    7   communications that contain, are based on, or are derived from PHI.
                    8         Any PHI/medical information produced may be subject to the provisions of
                    9   the Privacy Act, 5 U.S.C. § 552a; to the provisions of 45 C.F.R. §§ 164.102-
               10       164.534; to the provisions of 42 U.S.C. § 1306; to the provisions of Cal. Civil Code
               11       §§ 56.05 et. seq., the California Confidentiality of Medical Information Act; to the
               12       peer review confidentiality provisions set forth in California Evidence Code § 1157,
               13       and/or to the privacy provisions of various state(s) law(s), and there may be no
               14       waiver or authorization by the patient or other holder of privilege/protection to
               15       produce the records to any entity outside one of the Parties. All PHI shall be deemed
               16       to be CONFIDENTIAL unless the Court rules otherwise.
               17             2.16 Protected Material: any Disclosure or Discovery Material that is
               18       designated as “CONFIDENTIAL” or “Attorneys’ Eyes Only,” including
               19       PHI/medical information.
               20             2.17 Qualified Persons: The persons listed in Section 7.2 of this Order to
               21       whom information marked “CONFIDENTIAL” may be disclosed.
               22             2.18 Receiving Party: a Party that receives Disclosure or Discovery Material
               23       from a Producing Party.
               24       3.    SCOPE
               25             The protections conferred by this Stipulation and Protective Order cover not
               26       only Protected Material (as defined above), but also (1) any information copied or
               27       extracted from Protected Material; (2) all copies, excerpts, summaries, or
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                           5
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 8 of 22 Page ID #:725



                    1   compilations of Protected Material; and (3) any testimony, conversations, or
                    2   presentations by Parties or their Counsel that might reveal Protected Material.
                    3            Any use of Protected Material at trial shall be governed by a separate
                    4   agreement or order. This Order does not govern the use of Protected Material at
                    5   trial.
                    6   4.       DURATION
                    7            Even after final disposition of this litigation, the confidentiality obligations
                    8   imposed by this Order shall remain in effect until a Designating Party agrees
                    9   otherwise in writing or a court order otherwise directs. Final disposition shall be
               10       deemed to be the later of (1) dismissal of all claims and defenses in this action, with
               11       or without prejudice; and (2) final judgment herein after the completion and
               12       exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
               13       including the time limits for filing any motions or applications for extension of time
               14       pursuant to applicable law.
               15       5.       DESIGNATING PROTECTED MATERIAL
               16                5.1   Exercise of Restraint and Care in Designating Material for Protection.
               17       Each Party or Non-Party that designates information or items for protection under
               18       this Order must take care to limit any such designation to specific material that
               19       qualifies under the appropriate standards. The Designating Party must, to the extent
               20       practicable (as explained further below), designate for protection only those parts of
               21       material, documents, items, or oral or written communications that qualify so that
               22       other portions of the material, documents, items, or communications for which
               23       protection is not warranted are not swept unjustifiably within the ambit of this Order.
               24                Mass, indiscriminate, or routinized designations are prohibited. Designations
               25       that are shown to be clearly unjustified or that have been made for an improper
               26       purpose (e.g., to unnecessarily encumber the case development process or to impose
               27       unnecessary expenses and burdens on other Parties) may expose the Designating
               28       Party to sanctions. The Parties understand and agree, however, that one of the
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                                6
 MCCARTHY, LLP
        Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 9 of 22 Page ID #:726



                    1   purposes of this Protective Order is to expedite the discovery process. This means,
                    2   for example, that it would not be unreasonable for one Party to designate an entire
                    3   document that contains a substantial amount of HIPPA material as
                    4   “CONFIDENTIAL,” even though not every page of the document contains HIPPA
                    5   material. The Parties recognize that requiring individualized redactions might unduly
                    6   delay the discovery process.
                    7         If it comes to a Designating Party’s attention that information or items that it
                    8   designated for protection do not qualify for protection, that Designating Party must
                    9   promptly notify all other Parties that it is withdrawing the inapplicable designation.
               10             5.2      Manner and Timing of Designations. Except as otherwise provided in
               11       this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
               12       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
               13       under this Order must be clearly so designated before the material is disclosed or
               14       produced.
               15             Designation in conformity with this Order requires the following:
               16                   (a) For information in documentary form (e.g., paper or electronic
               17       documents, but excluding transcripts of depositions or other pretrial or trial
               18       proceedings), designation requires that the Producing Party affix the legend
               19       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to each page of any
               20       document containing Protected Material.
               21             A Party or Non-Party that makes original documents or materials available for
               22       inspection need not designate them for protection until after the inspecting Party has
               23       indicated which documents or material it would like copied and produced. During
               24       the inspection and before the designation, all of the material made available for
               25       inspection shall be deemed “CONFIDENTIAL” and “ATTORNEYS’ EYES
               26       ONLY.” After the inspecting Party has identified the documents it wants copied and
               27       produced, the Producing Party must determine which documents, or portions
               28       thereof, qualify for protection under this Order. Then, before producing the
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                             7
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 10 of 22 Page ID #:727



                    1   specified documents, the Producing Party must affix the “CONFIDENTIAL” or
                    2   “ATTORNEYS’ EYES ONLY” legend to the Protected Material.
                    3               (b) For testimony given in deposition or in discovery-related hearings,
                    4   designation requires that the Designating Party identify on the record, before the
                    5   close of the deposition, hearing, or other proceeding, all protected testimony.
                    6               When it is impractical to identify separately each portion of deposition
                    7   testimony that is entitled to protection, and when it appears that substantial portions
                    8   of the testimony may qualify for protection, the Party or Non-Party that sponsors,
                    9   offers, or gives the testimony may invoke on the record (before the deposition or
               10       proceeding is concluded) a right to have up to 60 days after receipt of the final
               11       transcript to identify the specific portions of the testimony as to which protection is
               12       sought, unless upon agreement of the Parties, good cause is shown necessitating
               13       more than 60 days. Only those portions of the testimony that are appropriately
               14       designated for protection within the agreed upon timeframe shall be covered by the
               15       provisions of this Order. Transcript pages containing Protected Material must be
               16       separately bound by the court reporter, who must affix to the top of each such page
               17       the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as instructed by
               18       the Party or Non-Party offering or sponsoring the witness or presenting the
               19       testimony.
               20                   (c) For information produced in some form other than documentary and for
               21       any other tangible items, designation requires that the Producing Party affix in a
               22       prominent place on the exterior of the container or containers in which the
               23       information or item is stored the legend “CONFIDENTIAL” or “ATTORNEYS’
               24       EYES ONLY.” If only a portion or portions of the information or item warrant
               25       protection, the Producing Party, to the extent practicable, shall identify the protected
               26       portion(s).
               27             5.3      Inadvertent Failures to Designate. A document produced or disclosed
               28       without being designated as “CONFIDENTIAL” may be subsequently designated as
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                              8
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 11 of 22 Page ID #:728



                    1   “CONFIDENTIAL.” In each such case, the Producing Party designating the
                    2   document as “CONFIDENTIAL” shall provide to the other Party written notice of
                    3   that designation and a copy of the document marked or identified under this
                    4   paragraph, or identify that document by bates number. The disclosure by the
                    5   Producing Party, regardless of whether the information was designated as
                    6   “CONFIDENTIAL” at the time of disclosure, shall not be deemed a waiver in whole
                    7   or in part of a claim of confidentiality, either on the specific information disclosed or
                    8   on any other information relating thereto or on the same or related subject. Upon
                    9   receipt of a subsequent “CONFIDENTIAL” designation, the Receiving Party must
               10       make reasonable efforts to assure that the material is treated in accordance with the
               11       provisions of this Order. A Party may challenge a confidentiality designation
               12       pursuant to the procedure set forth in Section 6 herein.
               13             5.4    Effect of Designation. The designation of information as
               14       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” pursuant to this Protective
               15       Order shall not be construed as an admission of the relevance or confidentiality of
               16       such information in the Action.
               17       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
               18             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
               19       designation of confidentiality at any time consistent with the Court’s scheduling
               20       order. Unless a prompt challenge to a Designating Party’s confidentiality
               21       designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
               22       economic burdens, or a significant disruption or delay of the litigation, a Party does
               23       not waive its right to challenge a confidentiality designation by electing not to mount
               24       a challenge promptly after the original designation is disclosed.
               25             6.2    Meet and Confer. The Challenging Party shall initiate the dispute
               26       resolution process under Local Rule 37-1 et seq.
               27             6.3    The burden of persuasion in any such challenge proceeding shall be on
               28       the Designating Party. Frivolous challenges, and those made for an improper
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                             9
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 12 of 22 Page ID #:729



                    1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                    2   parties) may expose the Challenging Party to sanctions. Unless the Designating
                    3   Party has waived or withdrawn the confidentiality designation, all Parties shall
                    4   continue to afford the material in question the level of protection to which it is
                    5   entitled under the Producing Party’s designation until the Court rules on the
                    6   challenge.
                    7   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    8         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                    9   disclosed or produced by another Party or by a Non-Party in connection with this
               10       action only for prosecuting, defending, or attempting to settle this action. Such
               11       Protected Material may be disclosed only to the categories of persons and under the
               12       conditions described in this Order. When the action has been terminated, a
               13       Receiving Party must comply with the provisions of section 13 below (FINAL
               14       DISPOSITION).
               15             Protected Material must be stored and maintained by a Receiving Party at a
               16       location and in a secure manner that ensures that access is limited to the persons
               17       authorized under this Order. Qualified Persons shall take reasonable measures to
               18       safeguard and maintain the confidentiality and security of Protected Material in
               19       accordance with applicable law.
               20             7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
               21       otherwise ordered by the Court or permitted in writing by the Designating Party, a
               22       Receiving Party may disclose any information or item designated
               23       “CONFIDENTIAL” only to the following Qualified Persons:
               24                   (a) the Receiving Party’s Outside Counsel of Record in this action and
               25       their support staff, as well as any other employees or third-party vendors of said
               26       Outside Counsel of Record to whom it is reasonably necessary to disclose the
               27       information for this action and who have signed the “Acknowledgment and
               28       Agreement to Be Bound” that is attached hereto as Exhibit A;
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                          10
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 13 of 22 Page ID #:730



                    1            (b) the officers, directors, and employees (including House Counsel) of
                    2   the Receiving Party to whom disclosure is reasonably necessary for this litigation
                    3   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                    4   A);
                    5            (c) Experts (as defined in this Order) of the Receiving Party to whom
                    6   disclosure is reasonably necessary for this litigation and who have signed the
                    7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    8            (d) the Court and its personnel
                    9            (e) court reporters and their staff, professional jury or trial consultants,
               10       mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
               11       for this litigation and who have signed the “Acknowledgment and Agreement to Be
               12       Bound” (Exhibit A);
               13                (f) any deponent, prospective witness, or trial witness where necessary to
               14       the testimony of such witness, provided there is a reasonable basis to believe that
               15       disclosure of the Protected Material to the witness will lead to relevant testimony or
               16       the discovery of admissible evidence, and only to the extent that the witness
               17       authored or received a copy of the Protected Material through legitimate means prior
               18       to being presented the Protected Material by Counsel or had knowledge of the
               19       subject matter described therein, and provided the witness has signed the
               20       “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
               21       agreed by the Designating Party or ordered by the court. Pages of transcribed
               22       deposition testimony or exhibits to depositions that reveal Protected Material must
               23       be separately bound by the court reporter and may not be disclosed to anyone except
               24       as permitted under this Stipulated Protective Order;
               25                (g) the author or recipient of a document containing the information or a
               26       custodian or other person who otherwise possessed or knew the information;
               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                            11
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 14 of 22 Page ID #:731



                    1            (h) mediators or similar outside parties and their staffs enlisted by all
                    2   Parties or appointed by the Court to assist in the resolution of this matter and who
                    3   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); or
                    4            (i) any other person with the prior written consent of the Producing Party.
                    5            7.3 Disclosure of “ATTORNEYS’ EYES ONLY” Items or Information.
                    6   Unless otherwise ordered by the court or permitted in writing by the Designating
                    7   Party, a Receiving Party may disclose any information or item designated
                    8   “ATTORNEYS’ EYES ONLY” only to the following Qualified Persons:
                    9            (a) the Receiving Party’s Outside Counsel of Record in this action and
               10       their support staff, as well as any other employees or third-party vendors of said
               11       Outside Counsel of Record to whom it is reasonably necessary to disclose the
               12       information for this action and who have signed the “Acknowledgment and
               13       Agreement to Be Bound” that is attached hereto as Exhibit A;
               14                (b) Experts (as defined in this Order) of the Receiving Party to whom
               15       disclosure is reasonably necessary for this litigation and who have signed the
               16       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               17                (c) the Court, the jury, Court personnel, court reporters, and similar
               18       personnel;
               19                (d) court reporters and their staff, professional jury or trial consultants,
               20       mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
               21       for this litigation and who have signed the “Acknowledgment and Agreement to Be
               22       Bound” (Exhibit A);
               23                (e) any deponent or prospective witness in this action, provided there is a
               24       reasonable basis to believe that disclosure of the Protected Material to the witness
               25       will lead to relevant testimony or the discovery of admissible evidence, and only to
               26       the extent that the witness authored or received a copy of the Protected Material
               27       through legitimate means prior to being presented the Protected Material by Counsel
               28       or had knowledge of the subject matter described therein, and provided the witness
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                            12
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 15 of 22 Page ID #:732



                    1   has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                    2   otherwise agreed by the Designating Party or ordered by the court. Pages of
                    3   transcribed deposition testimony or exhibits to depositions that reveal Protected
                    4   Material must be separately bound by the court reporter and may not be disclosed to
                    5   anyone except as permitted under this Stipulated Protective Order;
                    6         (f) any person who was involved in the preparation of the document or who
                    7   received or reviewed it prior to the litigation;
                    8         (g) mediators or similar outside parties and their staff enlisted by all Parties or
                    9   assigned by the Court to assist in the resolution of this matter and who have signed
               10       the “Acknowledgment and Agreement to Be Bound” (Exhibit A); or
               11             (h) any other person with the prior written consent of the responding party.
               12       8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
               13             PRODUCED IN OTHER LITIGATION
               14             If a Party is served with a subpoena or a court order issued in other litigation,
               15       or request for information from a regulatory or enforcement agency, that compels
               16       disclosure of any information or items designated in this action as
               17       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” that Party must:
               18                 (a) promptly notify in writing the Designating Party. Such notification
               19       shall include a copy of the subpoena, court order, or request for information unless
               20       prohibited by law;
               21                 (b) promptly notify in writing the person or entity who caused the
               22       subpoena, court order, or request for information to issue in the other litigation that
               23       some or all of the material covered by the subpoena or order is subject to this
               24       Protective Order. Such notification shall include a copy of this Stipulated Protective
               25       Order and
               26                 (c) cooperate with respect to all reasonable procedures sought to be
               27       pursued by the Designating Party whose Protected Material may be affected.
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                              13
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 16 of 22 Page ID #:733



                    1         If the Designating Party timely seeks a protective order, the Party served with
                    2   the subpoena, court order, or request for information shall not produce any
                    3   information designated in this action as “CONFIDENTIAL” or “ATTORNEYS’
                    4   EYES ONLY” before a determination by the court from which the subpoena or
                    5   order issued, unless the Party has obtained the Designating Party’s permission. The
                    6   Designating Party shall bear the burden and expense of seeking protection in that
                    7   court of its Protected Material and nothing in these provisions should be construed
                    8   as authorizing or encouraging a Receiving Party in this action to disobey a lawful
                    9   directive from another court.
               10       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
               11             PRODUCED IN THIS LITIGATION
               12             (a) The terms of this Order are applicable to information produced by a Non-
               13       Party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS’
               14       EYES ONLY.” Such information produced by Non-Parties in connection with this
               15       litigation is protected by the remedies and relief provided by this Order. Nothing in
               16       these provisions should be construed as prohibiting a Non-Party from seeking
               17       additional protections.
               18             (b) In the event that a Party is required, by a valid discovery request, to
               19       produce a Non-Party’s confidential information in its possession, and the Party is
               20       subject to an agreement with the Non-Party not to produce the Non-Party’s
               21       confidential information, then the Party shall:
               22                    (1) promptly notify in writing the Requesting Party and the Non-Party
               23             that some or all of the information requested is subject to a confidentiality
               24             agreement with a Non-Party;
               25                    (2) promptly provide the Non-Party with a copy of the Stipulated
               26             Protective Order in this litigation, the relevant discovery request(s), and a
               27             reasonably specific description of the information requested; and
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                          14
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 17 of 22 Page ID #:734



                    1                (3) make the information requested available for inspection by the
                    2         Non-Party.
                    3         (c) If the Non-Party fails to object or seek a protective order from this court
                    4   within 14 days of receiving the notice and accompanying information, the Receiving
                    5   Party may produce the Non-Party’s confidential information responsive to the
                    6   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                    7   Party shall not produce any information in its possession or control that is subject to
                    8   the confidentiality agreement with the Non-Party before a determination by the
                    9   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
               10       expense of seeking protection in this court of its Protected Material.
               11       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               12             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
               13       Protected Material to any person or in any circumstance not authorized under this
               14       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
               15       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
               16       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
               17       persons to whom unauthorized disclosures were made of all the terms of this Order,
               18       and (d) request such person or persons to execute the “Acknowledgment and
               19       Agreement to Be Bound” that is attached hereto as Exhibit A.
               20       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               21             PROTECTED MATERIAL
               22             When a Producing Party gives notice to Receiving Parties that certain
               23       inadvertently produced material is subject to a claim of privilege or other protection,
               24       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
               25       Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
               26       may be established in an e-discovery order that provides for production without prior
               27       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
               28       Parties reach an agreement on the effect of disclosure of a communication or
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                            15
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 18 of 22 Page ID #:735



                    1   information covered by the attorney-client privilege or work product protection, the
                    2   Parties may incorporate their agreement in the Stipulated Protective Order submitted
                    3   to the court provided the Court so allows.
                    4   12.   MISCELLANEOUS
                    5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                    6   person to seek its modification by the Court in the future.
                    7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                    8   Protective Order, no Party waives any right it otherwise would have to object to
                    9   disclosing or producing any information or item on any ground not addressed in this
               10       Stipulated Protective Order. Similarly, no Party waives any right to object on any
               11       ground to the use in evidence of any of the material covered by this Protective
               12       Order. A Party has the right to bring before the court at any time the question of
               13       whether any particular information is relevant to the subject matter or issues
               14       involved in the Action, and such right is hereby expressly reserved.
               15             12.3 Filing Protected Material. Without written permission from the
               16       Designating Party or a court order secured after appropriate notice to all interested
               17       persons, a Party may not file in the public record in this action any Protected
               18       Material. If a Party intends to file a document containing Protected Material in
               19       connection with a discovery motion or discovery proceeding, that Party shall file the
               20       document under seal, in an envelope clearly designating the document as being
               21       subject to this Order and not to be opened except by the Court or pursuant to a court
               22       order. If a Party intends to file a document containing Protected Material in
               23       connection with any court proceeding seeking adjudication of matters other than
               24       discovery motions or proceedings, that Party shall file the document in accordance
               25       with the procedures set forth in Civil Local Rule 79-5. No Protected Material may
               26       be used in such a way (including lodging or filing) that would permit it to become
               27       part of the public record without the Party who designated and produced the
               28       Protected Material having an opportunity to move to seal the Protected Material.
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                            16
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 19 of 22 Page ID #:736



                    1   The Party who received information designated as “CONFIDENTIAL” or
                    2   “ATTORNEYS’ EYES ONLY” shall cooperate in good faith with the Party who
                    3   designated the Protected Material in facilitating that Party’s attempt to obtain a court
                    4   order sealing the Protected Material.
                    5         12.4 Parties’ Agreement to Be Bound. Regardless of whether this Protective
                    6   Order becomes an order of the Court or is modified by the Court, the Parties agree to
                    7   be bound by the terms of this Protective Order until such time as it is superseded by
                    8   an order of the court.
                    9   13.   FINAL DISPOSITION
               10             Within 60 days after the final disposition of this action, as defined in Section 4
               11       of the Stipulated Protective Order, each Receiving Party must return all Protected
               12       Material to the Producing Party or destroy such material. As used in this
               13       subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               14       summaries, and any other format reproducing or capturing any of the Protected
               15       Material. Whether the Protected Material is returned or destroyed, the Receiving
               16       Party must submit a written certification to the Producing Party (and, if not the same
               17       person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
               18       (by category, where appropriate) all the Protected Material that was returned or
               19       destroyed, and (2) affirms that the Receiving Party has not retained any copies,
               20       abstracts, compilations, summaries or any other format reproducing or capturing any
               21       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
               22       retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
               23       transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
               24       reports, attorney work product, and consultant and expert work product, even if such
               25       materials contain Protected Material. Any such archival copies that contain or
               26       constitute Protected Material remain subject to this Protective Order as set forth in
               27       Section 4 (DURATION).
               28             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                             17
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 20 of 22 Page ID #:737



                    1

                    2    Dated: October 1, 2020        COTCHETT, PITRE & McCARTHY, LLP
                    3                                  By:   /s/ Emanuel B. Townsend
                    4                                        NIALL P. McCARTHY
                                                             EMANUEL B. TOWNSEND
                    5
                                                       KABATECK LLP
                    6                                     BRIAN S. KABATECK
                                                          CHRISTOPHER B. NOYES
                    7                                     KATHERINE A. BRUCE
                                                          STEPHANIE CHARLIN
                    8

                    9                                  FERNALD LAW GROUP
                                                          BRANDON C. FERNALD
               10
                                                       Attorneys for Relators
               11

               12        Dated: October 1, 2020        FOLEY & LARDNER LLP
               13                                      By:     /s/ Jaime Dorenbaum
               14                                              THOMAS F. CARLUCCI
                                                               JAIME DORENBAUM
               15                                       Attorneys for Defendants Terumo BCT, Inc.,
                                                              Terumo Americas Holding, Inc.,
               16                                             and Harvest Technologies Corp.
               17
                         Dated: October 1, 2020        GOODWIN PROCTER LLP
               18
                                                       By:     /s/ David R. Callaway
               19
                                                                 DAVID R. CALLAWAY
               20
                                                                   Attorney for Defendant
                                                               Health Benefit Advocates, Inc.
               21

               22

               23

               24

               25

               26

               27

               28
                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                 18
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 21 of 22 Page ID #:738



                    1

                    2   Dated: October 6, 2020
                                                                    Hon. Jean P, Rosenbluth
                    3                                          United States Magistrate Judge
                    4

                    5

                    6

                    7

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx            19
 MCCARTHY, LLP
       Case 2:17-cv-08446-PSG-JPR Document 103 Filed 10/06/20 Page 22 of 22 Page ID #:739



                    1                                          EXHIBIT A
                    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3         I,                                                             [print or type full
                    4   name], of
                    5            [print or type full address], declare under penalty of perjury that I have read
                    6   in its entirety and understand the Stipulated Protective Order that was issued by the
                    7   United States District Court for the Central District of California on [date] in the
                    8   case of United States of America and the State of California ex rel. Charles Puhl vs.
                    9   Terumo BCT, Inc., et al., Case No. 2:17-CV-08446-PSG-JPRx. I agree to comply
               10       with and to be bound by all the terms of this Stipulated Protective Order and I
               11       understand and acknowledge that failure to so comply could expose me to sanctions
               12       and punishment in the nature of contempt. I solemnly promise that I will not disclose
               13       in any manner any information or item that is subject to this Stipulated Protective
               14       Order to any person or entity except in strict compliance with the provisions of this
               15       Order.
               16             I further agree to submit to the jurisdiction of the United States District Court
               17       for the Central District of California for the purpose of enforcing the terms of this
               18       Stipulated Protective Order, even if such enforcement proceedings occur after
               19       termination of this action.
               20             I hereby appoint
               21       [print or type full name] of
               22       [print or type full address and telephone number] as my California agent for service
               23       of process in connection with this action or any proceedings related to enforcement
               24       of this Stipulated Protective Order.
               25
                        Dated:
               26
                        City and State where sworn and signed:
               27
                        Printed name:
               28
       ♼                Signature:
 LAW OFFICES
COTCHETT, PITRE &       STIPULATED PROTECTIVE ORDER; Case No. 2:17-CV-08446-PSG-JPRx                               20
 MCCARTHY, LLP
